United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 02-3502
                                   ___________

Marvin Baldwin, Sr.,                 *
                                     *
            Appellant,               * Appeal from the United States
                                     * District Court for the
      v.                             * Eastern District of Missouri.
                                     *
Jo Anne B. Barnhart, Commissioner,   *
Social Security Administration,      *
                                     *
            Appellee.                *
                                ___________

                             Submitted: June 13, 2003

                                  Filed: November 13, 2003
                                   ___________

Before MELLOY, BEAM, and SMITH, Circuit Judges.
                           ___________

SMITH, Circuit Judge.

       Marvin Baldwin, Sr. appeals the district court's1 judgment affirming the denial
of his application for Social Security disability benefits. We affirm.




      1
        The Honorable Stephen N. Limbaugh, United States District Judge for the
Eastern District of Missouri.
                                   I. Background
       Baldwin applied for disability benefits on July 12, 1996, claiming that he
became unable to work on July 6, 1996.2 He alleged disability due to ulcers, poor
eyesight, problems with his left foot, back, and legs, and stress syndrome. Baldwin
completed sixteen years of school and earned a GED, and his past work included
trash collector, laborer, and heavy-equipment operator.

                                 A. Medical History
      Baldwin's relevant medical history can be divided into two categories–records
generated by Baldwin's independent visits to health-care providers and records
generated at the request of the Social Security Administration ("Administration").3

      2
         Baldwin filed prior applications for disability insurance benefits and
supplemental security income ("SSI") benefits on January 12, 1994, alleging an
original onset date of July 15, 1991. The Social Security Administration denied these
applications initially and on reconsideration, and Baldwin requested a hearing.
However, Baldwin's current administrative record does not include records
evidencing a denial of those applications.
      3
        Some records created prior to Baldwin's alleged onset date of July 6, 1996,
are included in the administrative record in this case, including records from Sarwath
Bhattacharya, M.D., who examined Baldwin in January 1994 at the request of the
Administration pursuant to Baldwin's previous applications. Dr. Bhattacharya
reported that Baldwin suffered from dizziness and ringing in the ears due to high
blood pressure, occasional rectal bleeding due to lack of fiber in his diet, chest pain
from shrapnel injuries, and hand problems due to carpal tunnel syndrome that
resolved after surgery. Dr. Bhattacharya noted that Baldwin's high blood pressure was
treatable, but that Baldwin was noncompliant with his medication. Baldwin took no
other medications at that time. Dr. Bhattacharya also noted that Baldwin had not
suffered sensory loss or grip strength loss due to the carpal-tunnel release. Mental
health progress notes created by Grace Hill Neighborhood Health Center in February
and March 1996 indicate that Baldwin felt depressed and angry, but that he did not
want to take medication for his symptoms and did not plan to stop drinking alcohol.
He indicated that he performed casual labor two to three times a week to earn money
to buy drugs.

                                         -2-
                                i. Independent Visits
      Baldwin's independent visits produced reports detailing his various complaints.
On November 15, 1996, an upper gastrointestinal series test showed a moderate
deformity and ulceration of the duodenal bulb. An x-ray of Baldwin's right shoulder
dated December 30, 1996, was normal, and a chest x-ray revealed no acute disease.

      On January 1, 1997, Baldwin went to the emergency room with complaints of
right arm and chest pain. X-rays of the chest and shoulder showed no active
cardiopulmonary disease and a normal right shoulder. Baldwin was diagnosed with
right shoulder bursitis and was prescribed Ibuprofen. Baldwin returned to the
emergency room on January 19, 1997, with complaints of right shoulder pain and
hand numbness. Baldwin was diagnosed with cervical radiculopathy. He was
prescribed Ibuprofen, advised to stop taking Naprosyn, and instructed to wear a
cervical collar for comfort.

       Baldwin presented to People's Health Center on January 24, 1997, with
complaints of a month-long history of right shoulder and neck pain. He also reported
numbness in three fingers of his right hand. Baldwin indicated that Ultram and anti-
radiculopathy medicines provided him no relief; therefore, the treating physician
prescribed Darvocet and referred Baldwin to an orthopedist. The administrative
record contains no record showing that Baldwin saw an orthopedist pursuant to that
referral.

      On February 11, 1997, Baldwin went to St. Louis Regional Medical Center
complaining of neck pain beginning in the 1960s and bilateral arm numbness
beginning in 1984. Examination revealed neck pain with side bending. The
examining physician noted that Baldwin was uncooperative. The examining
physician's evaluation suggested C5-C6 radiculopathy.



                                         -3-
       Baldwin returned to People's Health Center on February 26, 1997, for a follow-
up of right shoulder pain and right hand numbness. He claimed that his medications
were not helping. Baldwin reported that he had seen a psychiatrist the previous week
and had been placed on Prozac and other medication to help him sleep. He was
advised to continue taking Ultram for pain control and to remain on Tagamet for
peptic ulcer disease. In addition, Baldwin was encouraged to follow up with a
psychiatrist and continue taking his medications. The administrative record does not
reflect that Baldwin returned to the psychiatrist.

                              ii. Administration Referrals
       The Administration sent Baldwin to four consultative examinations. On
September 3, 1996, he saw Llewellyn Sale Jr., M.D. Baldwin reported impairments
in his back, side, arms, legs, and left foot due to shrapnel remnants from his service
in Vietnam.4 He wore a support in his left shoe, and he noted a "peculiar" feeling in
his stomach and a twenty-pound weight loss in the three months prior to the
appointment. He smoked forty cigarettes a day when he could get them. Baldwin
reported a past history of alcohol and drug abuse.

      Dr. Sale reported a decreased range of motion of the back as well as slight
tenderness over the sacroiliac joints in the lumbar spine and very slight paravertebral
lumbar muscle spasm. Straight leg raising caused slight discomfort in the thigh.
Baldwin experienced tenderness to pressure on the plantar surface of the left foot in
the metatarsal area. Dr. Sale noted no specific joint abnormalities and only a slight
decrease in muscle strength, without motor or sensory deficits. Dr. Sale indicated that
Baldwin was somewhat belligerent during the examination. He documented multiple
aches and pains in the back, side, arms, legs, and foot, some of which were due to
shrapnel wounds. Dr. Sale noted that Baldwin experienced discomfort in the lower


      4
       Baldwin had previously indicated, prior to his alleged onset date, that he did
not want the shrapnel surgically removed.

                                         -4-
back when bending. Baldwin was unable to squat, had a poor ability to heel walk, and
did not toe walk due to pain. Baldwin's gait was only slightly impaired with a slight
limp on the left without the use of an assistive device. Dr. Sale also noted that
Baldwin had a "stress reaction" that may have influenced him to some degree.

       On September 23, 1996, Baldwin saw Paul W. Rexroat, Ph.D., for a second
consultative examination. Baldwin indicated that he served in Vietnam from 1965 to
1967, but was discharged for "bad behavior." He noted that he changed jobs
frequently due to difficulty working with others. Baldwin denied receiving any
psychiatric treatment or counseling with the exception of one visit for psychotherapy.
Upon examination, Dr. Rexroat noted that Baldwin was mildly suspicious, but was
not anxious, tense, or weepy. Dr. Rexroat gave him a Global Assessment of
Functioning (GAF) score of 68 out of 100. Dr. Rexroat noted that Baldwin initially
exhibited a restricted emotional response, but that he began responding normally over
the course of the examination. Although Baldwin stated that he was depressed, Dr.
Rexroat noted that Baldwin's affect and energy level were normal, and he did not
appear to be depressed. His activities were not diminished, and his sleep and appetite
were normal. When Baldwin was asked to describe his "flashbacks," he described
"intense thoughts or brooding about things that angered him." Dr. Rexroat believed
that Baldwin's suspicions of people attacking him were not unusual due to his
homelessness. Dr. Rexroat suspected that Baldwin abused alcohol and drugs. He
opined that Baldwin had mild limitations in activities of daily living, moderate
limitations in social functioning, and mild limitations in deficiencies in concentration,
persistence, pace, and memory. Dr. Rexroat diagnosed antisocial personality disorder.

      On January 8, 1997, Ibe Onuka Ibe, M.D., performed a third consultative
examination. Baldwin stated that he received a "bad-behavior" discharge from the
service because he "blew up 15 people and killed one of them." He had been fired
from almost all of his jobs because he could not get along with other people. Baldwin
indicated that he began drinking at the age of five and still drank heavily; however,

                                          -5-
he believed drinking had never been a problem for him. Dr. Ibe noted that Baldwin
claimed he had never received any psychiatric treatment. During the examination,
Baldwin left when Dr. Ibe suggested that he possibly had an attitude problem. Dr.
Ibe's diagnoses were alcohol dependence, impulse-control disorder, possible
dysthymic disorder, and antisocial personality disorder. He assigned Baldwin a GAF
score of 35.

       On January 14, 1997, Warren M. Lonergan, M.D., performed a fourth
consultative examination. Baldwin reported that he smoked approximately four
cigarettes per day and did not drink alcohol. Examination revealed full range of
motion of the back without any tenderness or paravertebral muscle spasm. Straight
leg raising was negative. With regard to the musculoskeletal examination, Dr.
Lonergan stated, "In looking over all the areas of the body in which he complains I
could find nothing with which to believe that he has any significant pain of the area."
He concluded that Baldwin was capable of sitting, standing, walking, lifting, carrying,
handling, hearing, speaking, and traveling. He attached no limitations to these
activities.

                        B. Administrative Hearing and Appeals
       At the hearing on May 27, 1997, Baldwin testified that he was disabled due to
numbness and other problems with his back, knees, left foot, and neck, and he
claimed he suffered from depression. He claimed he had not abused alcohol and
cocaine since 1990. Baldwin indicated that he currently drank non-alcoholic beer, and
that he had not had alcohol for three or four months. Baldwin testified that when he
drank alcohol, his Prozac and pain pills were ineffective. Baldwin testified that he
smoked a package of cigarettes every two to three days. Baldwin testified that he
lived in a shelter on and off for two years, but he had lived in an apartment during the
nine months prior to the hearing. Baldwin was able to cook, clean, mop, wash dishes,
shop for groceries once a month, do laundry, occasionally help the church pick up
trash off the lawn, listen to the radio, and visit with friends and relatives "just about

                                          -6-
every day." In addition, he testified that he attended four years of trade school
operating heavy equipment. He used his training to operate backhoes, graders,
trenchers, cherry pickers, dozers, compactors, air compressors, concrete rakers, and
cranes. Baldwin testified that he could lift or carry twenty to twenty-five pounds, but
that the farthest he could walk was two or three blocks due to problems with his left
foot. Baldwin testified that he could stand for twenty to twenty-five minutes, and that
if he altered his position, he could sit in a chair about an hour before having to get up.
Baldwin testified that he could drive for a couple of hours.

        After Baldwin testified, the Administrative Law Judge (ALJ) asked Arthur E.
Smith, Ph.D., a vocational expert (VE), hypothetical questions concerning an
individual of Baldwin's age, education, and past relevant work experience. The first
hypothetical included facts regarding a person who retained the residual functional
capacity (RFC) to lift and/or carry up to twenty pounds, but could walk no more than
two or three blocks at one time and would need a sit/stand option. Dr. Smith testified
that such an individual could perform other work in the national economy. Dr. Smith
testified that Baldwin had acquired transferable skills from his work as a meter
repairman, including the use of different types of tools and equipment as well as
observing differences and inspecting procedures. Dr. Smith testified that Baldwin
could perform the jobs of lock assembler, jewelry assembler, semi-conductor
assembler, multi-focal lens assembler, frames inspector, coil inspector, type inspector,
ampule examiner, polisher, driller, and grinder. Dr. Smith further testified that
approximately 2,000 of these jobs exist in the St. Louis area, and that these jobs exist
in significant numbers in the national economy.

      The ALJ's second hypothetical presumed that Baldwin's testimony was fully
credible. Based on that assumption, the vocational expert (VE) suggested that if
Baldwin's alleged pain level was severe enough to be at "a level of distractibility that
would not allow him to be productive for a full eight hour day," no jobs would be
available. The third hypothetical presumed the elements in the first hypothetical,

                                           -7-
including the added limitations of a "post carpal tunnel situation, to no frequent,
continuous hand and arm activities." The VE responded that the jobs he named in the
first hypothetical involved "frequent usage but not continuous usage," and that he was
uncertain about how to answer the question.

       On October 31, 1997, the ALJ issued a decision denying Baldwin's claim. The
ALJ found that Baldwin's "complaints of disabling symptoms are not supported by
the evidence and are not credible." The ALJ determined that Baldwin had
degenerative disc disease with cervical radiculopathy, alcohol dependence, major
affective disorder, depression, personality disorder, and impaired vision. The ALJ did
not identify which impairments were severe. The ALJ determined that Baldwin did
not meet or equal a listed impairment and that Baldwin had an RFC for light work,
limited to lifting or carrying twenty pounds, walking two to three blocks, and with the
need for a sit/stand option. The ALJ found that Baldwin's RFC precluded
performance of his past relevant work as a utility worker, stocker, and laborer.
However, at step five of the sequential evaluation, the ALJ determined that Baldwin
was not disabled based on the medical reports, Baldwin's testimony, and the VE's
response to the first hypothetical that there were a significant number of jobs
available to Baldwin in the national economy. Upon review, the district court–upon
recommendation of a magistrate judge–affirmed the ALJ's determinations. Baldwin
appealed.

                               II. Standard of Review
       We review de novo the district court's decision upholding the denial of Social
Security benefits. Lowe v. Apfel, 226 F.3d 969, 971 (8th Cir. 2000); Pettit v. Apfel,
218 F.3d 901, 902 (8th Cir. 2000). When considering whether the ALJ properly
denied Social Security benefits, we determine whether the decision is based on legal
error, and whether the findings of fact are supported by substantial evidence in the
record as a whole. Clark v. Chater, 75 F.3d 414, 416 (8th Cir. 1996); Baker v.
Secretary of Health and Human Services, 955 F.2d 552, 554 (8th Cir. 1992).

                                         -8-
Substantial evidence is "something less than the weight of the evidence, and the
possibility of drawing two inconsistent conclusions does not prevent an
administrative agency's findings from being supported by substantial evidence."
Cruse v. Bowen, 867 F.2d 1183, 1184 (8th Cir. 1989) (quoting Consolo v. Federal
Maritime Comm'n, 383 U.S. 607, 620 (1966)). We must search the record for
evidence contradicting the Secretary's decision and give that evidence appropriate
weight when determining whether the overall evidence in support is substantial. Cline
v. Sullivan, 939 F.2d 560, 564 (8th Cir. 1991). We may not reverse merely because
substantial evidence would have supported an opposite decision. Grebenick v.
Chater, 121 F.3d 1193, 1198 (8th Cir. 1997). Evidence that detracts from the
Secretary's decision is considered, but even if inconsistent conclusions may be drawn
from the evidence, the decision will be affirmed where the evidence as a whole
supports either outcome. Bates v. Chater, 54 F.3d 529, 532 (8th Cir. 1995);
Chamberlain v. Shalala, 47 F.3d 1489, 1493 (8th Cir. 1995). We do not reweigh the
evidence presented to the ALJ, and it is "the statutory duty of the ALJ, in the first
instance, to assess the credibility of the claimant and other witnesses." Bates, 54 F.3d
at 532 (citations omitted).

                                    III. Analysis
       Baldwin raises two main arguments on appeal. Baldwin first argues that the
ALJ improperly assessed his RFC because the ALJ did not cite medical evidence to
support the RFC assessment and failed to properly develop the record with reports
from additional consultative medical exams. Second, Baldwin argues that the decision
is not supported by substantial evidence because the ALJ relied on the erroneously-
determined RFC assessment to deny benefits at step five of the sequential evaluation.

                   A. Development and Determination of RFC
     Baldwin claims that the ALJ did not sufficiently develop the record with
medical evidence in the form of additional consultative examinations. As such,
Baldwin argues, the ALJ's RFC determination was not based upon proper medical

                                          -9-
evidence. Specifically, Baldwin asserts that the existing medical evidence that the
ALJ used to assess his RFC did not provide necessary functional conclusions about
his RFC. We disagree.

      When determining whether a claimant can engage in substantial employment,
an ALJ must consider the combination of the claimant's mental and physical
impairments and determine the claimant's RFC. Pearsall v. Massanari, 274 F.3d
1211, 1217 (8th Cir. 2001); Cunningham v. Apfel, 222 F.3d 496, 501 (8th Cir. 2000).
A claimant's RFC is what he or she can do despite his or her limitations. 20 C.F.R. §
404.1545. It is the claimant's burden, and not the Social Security Commissioner's
burden, to prove the claimant's RFC. Pearsall, 274 F.3d at 1218. The ALJ must
determine the claimant's RFC based on all relevant evidence, including medical
records, observations of treating physicians and others, and claimant's own
descriptions of his limitations. Id.; Anderson v. Shalala, 51 F.3d 777, 779 (8th Cir.
1995).

      Although the ALJ "bears the primary responsibility for assessing a claimant's
residual functional capacity based on all relevant evidence," Roberts v. Apfel, 222
F.3d 466, 469 (8th Cir. 2000), we have also stated that a "claimant's residual
functional capacity is a medical question," Lauer v. Apfel, 245 F.3d 700, 704 (8th Cir.
2001). "[S]ome medical evidence," Dykes v. Apfel, 223 F.3d 865, 867 (8th Cir. 2000)
(per curiam), must support the determination of the claimant's RFC, and the ALJ
should obtain medical evidence that addresses the claimant's "ability to function in
the workplace[.]" Nevland v. Apfel, 204 F.3d 853, 858 (8th Cir. 2000). In evaluating
a claimant’s RFC, the ALJ is not limited to considering medical evidence, but is
required to consider at least some supporting evidence from a professional. See 20
C.F.R. § 404.1545(c); cf. Ford v. Secretary of Health and Human Services, 662 F.
Supp. 954, 955–956 (W.D. Ark. 1987) (RFC was "medical question," id. at 955, and
medical evidence was required to establish how claimant's heart attacks affected his
RFC, id. at 956) (cited with approval in Nevland, 204 F.3d at 858).

                                         -10-
       The ALJ determined two important aspects of Baldwin's RFC: (1) that
Baldwin's mental limitations, once separated from his drug and alcohol abuse, did not
significantly limit Baldwin's ability to function in the workplace; (2) that Baldwin’s
physical limitations restricted him to lifting or carrying no more than twenty pounds,
to walking no more than two or three blocks at a time, and to needing a sit/stand
option. The ALJ based these determinations not only on medical records but also on
Baldwin’s testimony.

       Regarding Baldwin's mental limitations, he had only once independently gone
for psychiatric or psychological treatment. Of the four consultative examinations
ordered by the Administration, two involved psychological evaluations by Drs.
Rexroat and Ibe. Dr. Rexroat opined that Baldwin had mild limitations in activities
of daily living, moderate limitations in social functioning, and mild limitations in
deficiencies in concentration, persistence, pace, and memory. Although Baldwin
denied current alcohol use, Dr. Rexroat suspected that Baldwin continued to use
alcohol or drugs. Dr. Rexroat's diagnosis was antisocial personality disorder.
Approximately three months later, Dr. Ibe examined Baldwin, who told Dr. Ibe, in
part, that he still drank heavily, but that he believed drinking had never been a
problem for him, and that he had never received any psychiatric treatment. Dr. Ibe,
however, could not finish the examination because Baldwin left when Dr. Ibe
suggested that he possibly had an attitude problem. Dr. Ibe's diagnoses were alcohol
dependence, impulse control disorder, possible dysthymic disorder, and antisocial
personality disorder. Neither doctor indicated that Baldwin's psychological conditions
prevented him from maintaining a job or functioning in the workplace.

       With regard to the physical determinations made by the ALJ in his RFC
analysis, we first note that the ALJ's listed limitations are based in major part on
Baldwin's testimony. Baldwin's testimony regarding his daily activities and
limitations provided the framework for the ALJ's lifting, walking, standing, and
sitting restrictions. In addition, the medical evidence supports this assessment.

                                        -11-
       The Administration investigated Baldwin's physical condition through two
consultative examinations with Dr. Sale and Dr. Lonergan. Baldwin first saw Dr.
Sale, who reported that Baldwin experienced multiple aches and pains throughout his
body due, in part, to shrapnel wounds. Dr. Sale noted Baldwin's limitations in
bending, squatting, and heel and toe walking. Dr. Sale indicated that Baldwin's gait
was only slightly impaired. Dr. Sale also noted that Baldwin had a "stress reaction,"
which possibly influenced him to some degree.

       Dr. Lonergan reported that Baldwin had full range of motion in his back and
straight leg raising was negative. With regard to the musculoskeletal examination, Dr.
Lonergan stated, "In looking over all the areas of the body in which he complains I
could find nothing with which to believe that he has any significant pain of the area."
Dr. Lonergan concluded that Baldwin was capable of sitting, standing, walking,
lifting, carrying, handling, hearing, speaking, and traveling, and he assessed no
restrictions on these activities.

       Other physicians noted few abnormalities, and none of Baldwin's independent
physicians restricted or limited Baldwin's activities due to these findings. For
example, an x-ray of Baldwin's right shoulder dated December 30, 1996, was normal,
and a chest x-ray revealed no acute disease. On January 1, 1997, x-rays of Baldwin's
chest and shoulder showed no active cardiopulmonary disease and a normal right
shoulder. Baldwin was diagnosed with right shoulder bursitis and was prescribed
Ibuprofen.

       On January 19, 1997, an x-ray of Baldwin's cervical spine indicated no
fractures or alignment abnormalities, but did reveal moderate to severe narrowing of
the intervertebral disc space at C5-C6, more pronounced on the right. On February
11, 1997, examination of Baldwin's neck revealed neck pain with side bending. The
examining physician's impression was C5-C6 radiculopathy. The medical
reports–some produced in consultative exams and some from claimant-initiated

                                         -12-
exams–reveal few objective findings to support Baldwin's pain and limitation
complaints.

       In addition, the ALJ determined that many of Baldwin's
allegations–particularly his pain allegations–should be discounted because of the
inconsistencies in his testimony. In evaluating subjective complaints, the ALJ must
consider, in addition to objective medical evidence, any evidence relating to: a
claimant's daily activities; duration, frequency and intensity of pain; dosage and
effectiveness of medication; precipitating and aggravating factors; and functional
restrictions. Polaski v. Heckler, 739 F.2d 1320, 1322 (8th Cir. 1984). Subjective
complaints may be discounted if there are inconsistencies in the evidence as a whole.
Id. The credibility of a claimant's subjective testimony is primarily for the ALJ to
decide, not the courts. Benskin v. Bowen, 830 F.2d 878, 882 (8th Cir. 1987). Here, the
ALJ assessed Baldwin's testimony regarding these factors and determined that his
testimony discounted his subjective complaints of pain, particularly in light of the
lack of objective findings despite repeated consultative and claimant-initiated medical
examinations. In addition, the record indicates that Baldwin would, at times, maintain
that he drank on a regular basis, and then other times indicate that he had not used
alcohol or drugs in a considerable amount of time. These inconsistencies support the
ALJ's decision to discount Baldwin's credibility and subjective complaints of pain.

      Overall, while it is the ALJ's duty to develop the record, Nevland, 204 F.3d at
858, the ALJ is under no duty to provide continuing medical treatment for the
claimant. Here, the ALJ properly developed the record by collecting Baldwin's
records and by providing four consultative medical examinations (one of which
Baldwin left early) to attempt to develop Baldwin's claim for disability benefits.
However, the medical reports revealed no condition that would limit Baldwin's ability
to function in the workplace to a degree that rendered him disabled.




                                         -13-
                              B. Substantial Evidence
       Baldwin next argues that substantial evidence does not support the decision
because the ALJ relied on an erroneous RFC. An erroneously-determined RFC cannot
provide substantial evidence to support a denial of benefits. See Holmstrom v.
Massanari, 270 F.3d 715, 722 (8th Cir. 2000). However, in this case, the ALJ
properly established Baldwin's RFC based on the medical and testimonial evidence
in this record. Consequently, we hold the ALJ validly determined and applied
Baldwin's RFC as part of the substantial-evidence equation to deny benefits. There
is no error, and we affirm.
                        ______________________________




                                      -14-